


AMENDMENT TO
CINCINNATI BELL MANAGEMENT PENSION PLAN
The Cincinnati Bell Management Pension Plan (the “Plan”) is hereby amended,
effective as of January 1, 2008 and in order (i) to reflect the impact of the
Moving Ahead for Progress in the 21st Century Act (“MAP-21”) on the Plan’s
provisions that set forth the funding-based limits of section 436 of the
Internal Revenue Code (the “Code”) and section 206(g) of the Employee Retirement
Income Security Act (“ERISA”) and (ii) to clarify certain of the Plan’s
provisions that reflect the funding-based limits of Code section 436 and ERISA
section 206(g), in the following respects.
1.    For clarity, Subsection 21.2.3 of the Plan is amended in its entirety to
read as follows.
21.2.3    If the provisions of Sections 21.4 and 21.5 below require that, during
any period that occurs in a subject Plan Year, the Plan’s adjusted funding
target attainment percentage for such subject Plan Year is considered to be 60%
or more but less than 80% (such period being referred to in this Subsection
21.2.3 as the “subject period”), then the following paragraphs of this
Subsection 21.2.3 shall apply.
(a)    A Participant (or a beneficiary of a deceased Participant) may not elect
an optional form of benefit that includes a prohibited payment, and the Plan
shall not pay any prohibited payment, in connection with a vested Plan benefit
that has a start date that falls in the subject period (for purposes of this
paragraph (a), the “initial start date”) unless the present value (determined as
of the initial start date and in accordance with the actuarial assumptions
reflected in Code section 417(e)(3), as applied under the Plan) of the portion
of such benefit that is being paid in a prohibited payment does not exceed the
lesser of (1) 50% of the present value (determined as of the initial start date
and in accordance with the actuarial assumptions reflected in Code section
417(e)(3), as applied under the Plan) of the benefit or (2) 100% of the PBGC
maximum guarantee amount (determined as of the initial start date).
(i)    For purposes of this paragraph (a), the portion of the benefit that is
being paid in a prohibited payment shall be determined under Treasury
Regulations section 1.436-1(d)(3)(iii)(B) and generally refers to the excess of
each payment of the benefit over the smallest payment, including a payment of
$0, that is made after the benefit’s start date and during the Participant’s
lifetime (or, if the benefit paid under the Plan with respect to the Participant
reflects only a death benefit payable to his beneficiary, during the
beneficiary’s lifetime) under the optional form of benefit.
(ii)    Further, and notwithstanding the foregoing provisions of this paragraph
(a), if a prohibited payment applies to a benefit of a Participant (or his
beneficiary) by reason of Subsection 21.2.5(a)(ii) or (iii) below, the present
value of the Participant’s Accrued Benefit shall be substituted for the present
value of the benefit payable in the optional form of benefit that includes the
prohibited payment in the foregoing provisions of this paragraph (a).




--------------------------------------------------------------------------------




(b)    If a Participant (or his beneficiary under the Plan) requests, with
respect to a vested Plan benefit (for purposes of this paragraph (b), the
“subject benefit”) that becomes payable to the Participant (or his beneficiary)
as of a certain start date that occurs in the subject period (for purposes of
this paragraph (b), the “initial start date”), an optional form of payment (that
is paid or begins to be paid as of the initial start date) that is not available
because of the provisions of paragraph (a) immediately above (for purposes of
this paragraph (b), the “prohibited optional form of benefit”), the Participant
(or the beneficiary) may elect either: (1) to defer payment of the subject
benefit in its entirety to a date that is later than the initial start date and
that is otherwise permitted to be a start date for the subject benefit (but with
such deferred benefit still subject as of the later start date to the
limitations of this Section 21.2); (2) to bifurcate the subject benefit into
unrestricted and restricted portions and have both such portions paid as of the
initial start date in accordance with subparagraphs (i) and (ii) immediately
below; or (3) to bifurcate the subject benefit into unrestricted and restricted
portions and have the unrestricted portion paid as of the initial start date in
accordance with subparagraphs (i) and (ii) immediately below and to defer
payment of the restricted portion to a date that is later than the initial start
date, that is otherwise permitted to be a start date for the subject benefit,
and that is later elected by him (for purposes of this paragraph (b), the “later
start date”) and have the restricted portion paid as of the later start date in
accordance with subparagraphs (i) and (ii) immediately below.
(i)    If the Participant (or the beneficiary) elects to bifurcate the subject
benefit, he may elect to receive the unrestricted portion of the subject benefit
in any optional form of payment that would have otherwise been available under
the Plan with respect to the subject benefit in its entirety if the limitations
of this Subsection 21.2.3 did not apply, whether or not the optional form with
respect to the unrestricted portion includes a prohibited payment. In the case
of such a bifurcated benefit, if the Participant (or the beneficiary) elects
payment of the unrestricted portion of the subject benefit in an optional form
that includes a prohibited payment and he also elects to have the restricted
portion of the subject benefit paid as of the initial start date, he may elect
payment of the restricted portion of the subject benefit in any optional form of
payment under the Plan that does not include a prohibited payment and that would
have been permitted under the Plan with respect to the subject benefit in its
entirety. Further, in the case of such a bifurcated benefit, if the Participant
(or the beneficiary) elects payment of the unrestricted portion of the subject
benefit in an optional form that includes a prohibited payment but he elects to
defer the payment of the restricted portion of the subject benefit to the later
start date, at the later start date he may elect payment of such restricted
portion in any optional form of payment under the Plan that does not include a
prohibited payment and that would have been permitted under the Plan with
respect to the subject benefit in its entirety (or, if the limitations of this
Section 21.2 do not apply at all under such section’s terms at such later start
date, in any optional form of payment that would have otherwise been available
under the Plan with respect to the subject benefit in its entirety if the
limitations of this Section 21.2 did not apply, whether or not the optional form
with respect to such restricted portion includes a prohibited payment).




--------------------------------------------------------------------------------




(ii)    For purposes of this paragraph (b), the “unrestricted” portion of the
subject benefit shall be 50% of the amount payable under the prohibited optional
form of benefit; but reduced, to the extent necessary, so that the present value
(determined as of the initial start date and in accordance with the actuarial
assumptions reflected in Code section 417(e)(3), as applied under the Plan) of
the “unrestricted” portion of the subject benefit with respect to the prohibited
optional form of benefit does not exceed the PBGC maximum guarantee amount
(determined as of the initial start date). Also for purposes of this paragraph
(b), the “restricted” portion of the subject benefit shall be the portion of the
subject benefit that is not “unrestricted” under the terms of the immediately
preceding sentence.
(c)    If the Participant (or his beneficiary under the Plan) receives a
prohibited payment (or a series of prohibited payments under a single optional
form of benefit) in accordance with the foregoing provisions of this Subsection
21.2.3, the Participant (or the beneficiary) cannot thereafter receive any
additional prohibited payment during any period of consecutive Plan Years to
which the limitations under either Subsection 21.2.1 above, Subsection 21.2.2
above, or this Subsection 21.2.3 apply.
(d)    For purposes of the foregoing provisions of this Subsection 21.2.3 and
subject to the provisions of Treasury Regulations section 1.436-1(d)(3)(iv)(B),
benefits provided to a Participant and his beneficiary under the Plan
(including, for this purpose, an alternate payee under a qualified domestic
relations order) are aggregated.
(e)    For purposes of this Subsection 21.2.3, the “PBGC maximum guarantee
amount” is, with respect to a Participant and as of any start date that applies
to the payment of a vested Plan benefit applicable to or with respect to the
Participant, the present value (determined under guidance prescribed by the
Pension Benefit Guaranty Corporation, using the interest and mortality
assumptions under Code section 417(e)(3), as applied under the Plan) of the
maximum benefit guarantee (based on the Participant’s age at such start date)
under section 4022 of ERISA for the Plan Year in which such start date occurs.
2.    For clarity, paragraph (b) of Subsection 21.2.5 of the Plan is amended in
its entirety to read as follows.
(b)    A “start date” means, with respect to any vested benefit payable under
the Plan of a Participant (or his beneficiary under the Plan):
(i)    except as is provided in subparagraph (iii) or (iv) below and when such
benefit is paid in the form of an Annuity, the first day of the first period for
which an amount is paid under the Annuity form (as described in Code section
417(f)(2)(A)(i));
(ii)    except as is provided in subparagraph (iii) or (iv) below and when such
benefit is not paid in the form of an Annuity, the date that would be the start
date for an Annuity payable to the Participant (or, if applicable, his
beneficiary), including a Qualified Joint and Survivor Annuity when such benefit
is payable to the Participant, that would actually begin to be paid under the
Plan’s distribution processes at the same time as such benefit is actually paid
in its non-Annuity form;
(iii)    if a prohibited payment applies to such benefit by reason of Subsection
21.2.5(a)(ii) above, the date of the purchase of an irrevocable commitment from
an insurer to pay any part of such benefit; or




--------------------------------------------------------------------------------




(iv)    if a prohibited payment applies to such benefit by reason of Subsection
21.2.5(a)(iii) above, the date of the transfer to another plan of any assets and
liabilities of the Plan associated with such benefit.
3.    For clarity, Subsection 21.5.2 of the Plan is amended in its entirety to
read as follows.
21.5.2    If the actual adjusted funding target attainment percentage of the
Plan for the preceding Plan Year was certified to be at least 60% but less than
70%, or was certified to be at least 80% but less than 90% (or is described in
Treasury Regulations section 1.436-1(h)(2)(ii)), and if the Plan’s enrolled
actuary has not issued a certification of the Plan’s adjusted funding target
attainment percentage for the current subject Plan Year by the first day of the
fourth month of the current subject Plan Year, then the adjusted funding target
attainment percentage of the Plan for the current subject Plan Year shall, for
the period in the current subject Plan Year that begins on the later of the
first day of the fourth month of the current subject Plan Year or the date of
the certification of the Plan’s adjusted funding target attainment percentage
for the preceding Plan Year and ends on the date immediately preceding the
earlier of the date on which the Plan’s enrolled actuary issues a certification
of the Plan’s adjusted funding target attainment percentage for the current
subject Plan Year or the first day of the tenth month of the current subject
Plan Year, be presumed to be equal to 10% less than the Plan’s certified
adjusted funding target attainment percentage for the preceding Plan Year.
4.    To reflect the impact of MAP-21 on the Plan’s provisions that set forth
the funding-based limits of Code section 436 and ERISA section 206(g), Section
21.6 of the Plan is amended in its entirety to read as follows.
21.6    Adjusted Funding Target Attainment Percentage.
21.6.1    For purposes of this Article 21, “adjusted funding target attainment
percentage” shall have the meaning ascribed to it by Code section 436(j)(2) and
ERISA section 206(g)(9) and final regulations issued by the Secretary of the
Treasury or his delegate under Code section 436. In general terms, but still
subject to the more detailed provisions of such Code section, such ERISA
section, and such regulations, the adjusted funding target attainment percentage
for any subject Plan Year is the fraction (expressed as a percentage) that has:
(a)    a numerator equal to the Plan’s assets, as adjusted in certain cases for
several items, including subtracting therefrom any funding standard carryover
balance and prefunding balance of the Plan’s funding standard account and adding
thereto the aggregate amount of purchases of annuities for Participants who are
not Highly Compensated Employees which were made by the Plan in the preceding
two Plan Years to the extent not included in Plan assets for purposes of Code
section 430 (for purposes of this Subsection 21.7.1, the “prior annuity
purchases”); and
(b)    a denominator equal to the Plan’s funding target (under Code section
430(d) or (i) and ERISA section 303(d) or (i), as applicable, but without regard
to the at-risk rules under Code section 430(i) and ERISA section 303(i)) for the
subject Plan Year, increased by the prior annuity purchases.
    




--------------------------------------------------------------------------------




21.6.2    Solely for purposes of determining the adjusted funding target
attainment percentage when applying the restrictions of the foregoing provisions
this Article 21 and in accordance with the Company’s election under Q&A E-1 of
the Internal Revenue Service’s Notice 2012-61 (“Notice 2012-61), Code section
430(h)(2)(C)(iv), that was added by section 40211(a) of the Moving Ahead for
Progress in the 21st Century Act and provides that each of three segment rates
described in Code section 430(h)(2)(C)(i), (ii), and (iii) (generally used for
determining the present value of benefits and referred to, for purposes of this
Subsection 21.6.2, as the “segment rates”) for a Plan Year is adjusted as
necessary to fall within a specified range that is determined based on an
average of the corresponding segment rates for the 25-year period ending on
September 30th of the latest calendar year that ends before the first day of
such Plan Year, shall be applied for purposes of determining the Plan’s adjusted
funding target attainment percentage for each Plan Year that begins on or after
January 1, 2013 (but not for any earlier Plan Year).
5.    To reflect the notice requirement of ERISA section 101(j), a new
Subsection 21.8 reading as follows is added to the end of Article 21 of the
Plan.
21.8    In accordance with the rules of ERISA section 101(j), the Company shall
provide written notice to Participants and beneficiaries within 30 days after
certain specified dates if the Plan becomes subject to a limitation described in
Section 21.1 or 21.2.




--------------------------------------------------------------------------------




IN ORDER TO EFFECT THE FOREGOING PLAN REVISIONS, the Plan’s sponsor, Cincinnati
Bell Inc., has caused its name to be subscribed to this Plan amendment.
CINCINNATI BELL INC.


By: /s/ Christopher J. Wilson
Title: V.P. General Counsel & Secretary
Date: December 20, 2013
  




